UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21606 (Investment Company Act file number) Centaur Mutual Funds Trust (Exact name of registrant as specified in charter) 1460 Main Street, Suite 234 Southlake, TX 76092 (Address of principal executive offices) (Zip code) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and address of agent for service) (303) 623-2577 (Registrant's telephone number) Date of fiscal year end:October 31 Date of reporting period:July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. Investment Company Report Centaur Total Return Fund HIGHMARK FUNDS Security Meeting Type Special Ticker Symbol HMTXX Meeting Date 17-Jul-2013 ISIN US4311145035 Agenda 933839827 - Management Item Proposal Type Vote For/Against Management 1 Approve Reorganization Plan Management For For IDT CORPORATION Security Meeting Type Annual Ticker Symbol IDT Meeting Date 16-Dec-2013 ISIN US4489475073 Agenda 933894532 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL CHENKIN Management For For For ELECTION OF DIRECTOR: ERIC F. Management For COSENTINO ELECTION OF DIRECTOR: HOWARD S. Management For For JONAS ELECTION OF DIRECTOR: BILL PEREIRA Management For For For ELECTION OF DIRECTOR: JUDAH SCHORR Management For 2. TO APPROVE AN AMENDMENT TO THE IDT Management For For CORPORATION 2 INCENTIVE PLAN, AS AMENDED AND RESTATED, THAT WILL DECREASE THE NON-EMPLOYEE DIRECTOR ANNUAL GRANT TO 4, COMMON STOCK FOR BOARD AND COMMITTEE SERVICE. 3. TO RATIFY THE APPOINTMENT OF GRANT Management For For THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2014. MFC INDUSTRIAL LTD. Security 55278T105 Meeting Type Contested-Annual and Special Meeting Ticker Symbol MIL Meeting Date 27-Dec-2013 ISIN CA55278T1057 Agenda 933906298 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DR. SHUMING ZHAO 2 RAVIN PRAKASH 02 THE APPOINTMENT OF AUDITORS FOR THE Management ENSUING YEAR AND AUTHORIZATION FOR MFC INDUSTRIAL LTD.'S BOARD TO FIX THE REMUNERATION OF THE AUDITORS. 03 THE CONSIDERATION AND, IF THOUGHT FIT, Management THE PASSING OF AN ORDINARY RESOLUTION AFFIRMING, RATIFYING AND APPROVING MFC INDUSTRIAL LTD.'S ADVANCE NOTICE POLICY IN THE FORM SET OUT AT SCHEDULE "A" TO THE MANAGEMENT PROXY CIRCULAR. MFC INDUSTRIAL LTD. Security 55278T105 Meeting Type Contested-Annual and Special Meeting Ticker Symbol MIL Meeting Date 27-Dec-2013 ISIN CA55278T1057 Agenda 933906298 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DR. SHUMING ZHAO For For 2 RAVIN PRAKASH For For 02 THE APPOINTMENT OF AUDITORS FOR THE Management ENSUING YEAR AND AUTHORIZATION FOR MFC INDUSTRIAL LTD.'S BOARD TO FIX THE REMUNERATION OF THE AUDITORS. 03 THE CONSIDERATION AND, IF THOUGHT FIT, Management Abstain Against THE PASSING OF AN ORDINARY RESOLUTION AFFIRMING, RATIFYING AND APPROVING MFC INDUSTRIAL LTD.'S ADVANCE NOTICE POLICY IN THE FORM SET OUT AT SCHEDULE "A" TO THE MANAGEMENT PROXY CIRCULAR. MFC INDUSTRIAL LTD. Security 55278T105 Meeting Type Contested-Annual and Special Meeting Ticker Symbol MIL Meeting Date 27-Dec-2013 ISIN CA55278T1057 Agenda 933907985 - Opposition Item Proposal Type Vote For/Against Management 01 FIX THE NUMBER OF DIRECTORS OF MFC AT Management For For ELEVEN. 2A ELECTION OF DIRECTOR: PETER R. KELLOG Management For For YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2B ELECTION OF DIRECTOR: J. ANDREW BETTS Management For For YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2C ELECTION OF DIRECTOR: DAVID L. GRANGE Management For For YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2D ELECTION OF DIRECTOR: JEFFREY A. Management For For HARRIS YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2E ELECTION OF DIRECTOR: WILLIAM C. HORN Management For For III YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2F ELECTION OF DIRECTOR: LOGAN W. Management For For KRUGER YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2G ELECTION OF DIRECTOR: PATRICE E. Management For For MERRIN YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2H ELECTION OF DIRECTOR: TREVOR S. Management For For SCHULTZ YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2I ELECTION OF DIRECTOR: RAVIN PRAKASH Management YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 2J ELECTION OF DIRECTOR: DR. SHUMING Management ZHAO YOU MAY ONLY MARK 'FOR' 8 OUT OF 10 DIRECTORS FOR 2A TO 2J. 03 THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR THE ENSUING YEAR AND AUTHORIZATION FOR MFC INDUSTRIAL LTD.'S BOARD TO FIX THE REMUNERATION OF THE AUDITORS. 04 THE CONSIDERATION AND, IF THOUGHT FIT, Management Abstain Against THE PASSING OF AN ORDINARY RESOLUTION AFFIRMING, RATIFYING AND APPROVING MFC INDUSTRIAL LTD.'S ADVANCE NOTICE POLICY IN THE FORM SET OUT IN THE ADVANCE NOTICE POLICY FILED ON SEDAR ON NOVEMBER 18, 2013 UNDER THE MFC INDUSTRIAL LTD. PROFILE. LINDSAY CORPORATION Security Meeting Type Annual Ticker Symbol LNN Meeting Date 27-Jan-2014 ISIN US5355551061 Agenda 933909814 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL N. CHRISTODOLOU For For 2 W. THOMAS JAGODINSKI For For 2. RATIFICATION OF THE APPOINTMENT OF Management For For KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2014. 3. NON-BINDING VOTE ON RESOLUTION TO Management For For APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF MANAGEMENT INCENTIVE Management For For UMBRELLA PLAN. ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 30-Jan-2014 ISIN IE00B4BNMY34 Agenda 933911592 - Management Item Proposal Type Vote For/Against Management 1. TO ACCEPT, IN A NON-BINDING VOTE, THE Management For For COMPANY'S IRISH FINANCIAL STATEMENTS FOR THE TWELVE-MONTH PERIOD ENDED AUGUST 31, 2013, AS PRESENTED. 2A. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: JAIME ARDILA 2B. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: CHARLES H. GIANCARLO 2C. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: WILLIAM L. KIMSEY 2D. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: BLYTHE J. MCGARVIE 2E. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: MARK MOODY-STUART 2F. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: PIERRE NANTERME 2G. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: GILLES C. PELISSON 2H. RE-APPOINTMENT OF THE BOARD OF Management For For DIRECTOR: WULF VON SCHIMMELMANN 3. TO RATIFY, IN A NON-BINDING VOTE, THE Management For For APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ACCENTURE PLC FOR A TERM EXPIRING AT OUR ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2 AUTHORIZE, IN A BINDING VOTE, THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION. 4. TO APPROVE, IN A NON-BINDING VOTE, THE Management For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 5. TO GRANT THE BOARD THE AUTHORITY TO Management For For ISSUE SHARES UNDER IRISH LAW. 6. TO GRANT THE BOARD THE AUTHORITY TO Management For For OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. 7. TO APPROVE A CAPITAL REDUCTION AND Management For For CREATION OF DISTRIBUTABLE RESERVES UNDER IRISH LAW. 8. TO AUTHORIZE HOLDING THE 2015 ANNUAL Management For For GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND AS REQUIRED UNDER IRISH LAW. 9. TO AUTHORIZE ACCENTURE TO MAKE Management For For OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES UNDER IRISH LAW. TO DETERMINE THE PRICE RANGE AT Management For For WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK UNDER IRISH LAW. TETRA TECH, INC. Security 88162G103 Meeting Type Annual Ticker Symbol TTEK Meeting Date 27-Feb-2014 ISIN US88162G1031 Agenda 933916162 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAN L. BATRACK For For 2 HUGH M. GRANT For For 3 PATRICK C. HADEN For For 4 J. CHRISTOPHER LEWIS For For 5 KIMBERLY E. RITRIEVI For For 6 ALBERT E. SMITH For For 7 J. KENNETH THOMPSON For For 8 RICHARD H. TRULY For For 9 KIRSTEN M. VOLPI For For 2. TO VOTE ON AN ADVISORY RESOLUTION TO Management For For APPROVE EXECUTIVE COMPENSATION. 3. TO APPROVE THE COMPANY'S EXECUTIVE Management For For COMPENSATION PLAN, AS AMENDED AND RESTATED. 4. TO RATIFY THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. FIFTH STREET FINANCE CORP. Security 31678A103 Meeting Type Annual Ticker Symbol FSC Meeting Date 13-Mar-2014 ISIN US31678A1034 Agenda 933919512 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: IVELIN M. Management For For DIMITROV 1B. ELECTION OF DIRECTOR: BRIAN S. DUNN Management For For 1C. ELECTION OF DIRECTOR: BYRON J. HANEY Management For For 2. TO RATIFY THE APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 25-Apr-2014 ISIN US0171751003 Agenda 933941280 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REX D. ADAMS Management For For 1B. ELECTION OF DIRECTOR: IAN H. Management For For CHIPPENDALE 1C. ELECTION OF DIRECTOR: WESTON M. HICKS Management For For 1D. ELECTION OF DIRECTOR: JEFFERSON W. Management For For KIRBY 2. RATIFICATION OF ERNST & YOUNG LLP AS Management For For ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014. 3. SAY-ON-PAY: ADVISORY VOTE TO APPROVE Management For For THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF ALLEGHANY CORPORATION. EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. Management For For BROWN 1B. ELECTION OF DIRECTOR: RANDOLPH L. Management For For COWEN 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. Management For For DISTASIO 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE Management For For AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. 3. ADVISORY APPROVAL OF OUR EXECUTIVE Management For For COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. 4. TO ACT UPON A SHAREHOLDER PROPOSAL Shareholder For Against RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. 5. TO ACT UPON A SHAREHOLDER PROPOSAL Shareholder Against For RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKB Meeting Date 03-May-2014 ISIN US0846707026 Agenda 933937320 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 13 MERYL B. WITMER For For 2 NON-BINDING RESOLUTION TO APPROVE Management For For THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2014 PROXY STATEMENT. 3 NON-BINDING RESOLUTION TO DETERMINE Management 3 Years For THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 4 SHAREHOLDER PROPOSAL REGARDING Shareholder Against For GREENHOUSE GAS AND OTHER AIR EMISSIONS. 5 SHAREHOLDER PROPOSAL REGARDING Shareholder Against For DIVIDENDS. COTT CORPORATION Security 22163N106 Meeting Type Annual Ticker Symbol COT Meeting Date 06-May-2014 ISIN CA22163N1069 Agenda 933946862 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK BENADIBA For For 2 GEORGE A. BURNETT For For 3 JERRY FOWDEN For For 4 DAVID T. GIBBONS For For 5 STEPHEN H. HALPERIN For For 6 BETTY JANE HESS For For 7 GREGORY MONAHAN For For 8 MARIO PILOZZI For For 9 ANDREW PROZES For For 10 ERIC ROSENFELD For For 11 GRAHAM SAVAGE For For 2. APPOINTMENT OF Management For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. 3. APPROVAL, ON A NON-BINDING ADVISORY Management For For BASIS, OF THE COMPENSATION OF COTT CORPORATION'S NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF THE AMENDMENT TO COTT Management For For CORPORATION'S SECOND AMENDED AND RESTATED BY-LAWS. BROOKFIELD REAL ESTATE SERVICES INC. Security 11283T101 Meeting Type Annual Ticker Symbol BREUF Meeting Date 06-May-2014 ISIN CA11283T1012 Agenda 933973922 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 LORRAINE BELL For For 2 SIMON DEAN For For 3 GAIL KILGOUR For For B THE APPOINTMENT OF DELOITTE LLP AS Management For For THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET THE EXTERNAL AUDITOR'S REMUNERATION. BRAVO BRIO RESTAURANT GROUP, INC. Security 10567B109 Meeting Type Annual Ticker Symbol BBRG Meeting Date 07-May-2014 ISIN US10567B1098 Agenda 933944426 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALTON F. DOODY Management For For III 1B. ELECTION OF DIRECTOR: DAVID B. Management For For PITTAWAY 1C. ELECTION OF DIRECTOR: HAROLD O. Management For For ROSSER II 1D. ELECTION OF DIRECTOR: FORTUNATO N. Management For For VALENTI 2. RATIFICATION OF THE APPOINTMENT OF Management For For DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 12/28/2014. 3. ADVISORY VOTE FOR COMPENSATION OF Management For For EXECUTIVE OFFICERS. MEDNAX, INC. Security 58502B106 Meeting Type Annual Ticker Symbol MD Meeting Date 08-May-2014 ISIN US58502B1061 Agenda 933943260 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CESAR L. ALVAREZ For For 2 WALDEMAR A. CARLO, M.D. For For 3 MICHAEL B. FERNANDEZ For For 4 ROGER K. FREEMAN, M.D. For For 5 PAUL G. GABOS For For 6 P.J. GOLDSCHMIDT, M.D. For For 7 MANUEL KADRE For For 8 ROGER J. MEDEL, M.D. For For 9 DONNA E. SHALALA, PH.D. For For 10 ENRIQUE J. SOSA, PH.D. For For 2. PROPOSAL TO RATIFY THE APPOINTMENT Management For For OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 3. PROPOSAL TO APPROVE, BY NON-BINDING Management Against Against ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FIRST AMERICAN FINANCIAL CORPORATION Security 31847R102 Meeting Type Annual Ticker Symbol FAF Meeting Date 13-May-2014 ISIN US31847R1023 Agenda 933972780 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES L. DOTI For For 2 MICHAEL D. MCKEE For For 3 THOMAS V. MCKERNAN For For 4 VIRGINIA M. UEBERROTH For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE Management For For COMPENSATION. 3. TO RATIFY THE SELECTION OF Management For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. TITAN INTERNATIONAL, INC. Security 88830M102 Meeting Type Annual Ticker Symbol TWI Meeting Date 15-May-2014 ISIN US88830M1027 Agenda 933949604 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD M. CASHIN, JR. For For 2 ALBERT J. FEBBO For For 3 GARY L. COWGER For For 2. TO RATIFY THE SELECTION OF GRANT Management For For THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. 3. TO APPROVE A NON-BINDING ADVISORY Management Against Against RESOLUTION ON EXECUTIVE COMPENSATION. 4. TO APPROVE AMENDMENTS TO THE Management For For COMPANY'S BYLAWS. VECTOR GROUP LTD. Security 92240M108 Meeting Type Annual Ticker Symbol VGR Meeting Date 16-May-2014 ISIN US92240M1080 Agenda 933976853 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BENNETT S. LEBOW For For 2 HOWARD M. LORBER For For 3 RONALD J. BERNSTEIN For For 4 STANLEY S. ARKIN For For 5 HENRY C. BEINSTEIN For For 6 JEFFREY S. PODELL For For 7 JEAN E. SHARPE For For 2. ADVISORY APPROVAL OF EXECUTIVE Management Against Against COMPENSATION (SAY ON PAY) 3. APPROVAL OF 2014 MANAGEMENT Management For For INCENTIVE PLAN 4. APPROVAL TO AMEND THE COMPANY'S Management For For CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 5. APPROVAL OF RATIFICATION OF Management For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 DILLARD'S, INC. Security Meeting Type Annual Ticker Symbol DDS Meeting Date 17-May-2014 ISIN US2540671011 Agenda 933962955 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRANK R. MORI Management For For 1B. ELECTION OF DIRECTOR: REYNIE Management For For RUTLEDGE 1C. ELECTION OF DIRECTOR: J.C. WATTS, JR. Management For For 1D. ELECTION OF DIRECTOR: NICK WHITE Management For For 2. ADVISORY VOTE ON THE COMPENSATION Management For For OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 3. PROPOSAL TO RATIFY THE APPOINTMENT Management For For OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL 2014. TARGET CORPORATION Security 87612E106 Meeting Type Annual Ticker Symbol TGT Meeting Date 11-Jun-2014 ISIN US87612E1064 Agenda 934026433 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROXANNE S. Management For For AUSTIN 1B. ELECTION OF DIRECTOR: DOUGLAS M. Management For For BAKER, JR. 1C. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1D. ELECTION OF DIRECTOR: HENRIQUE DE Management For For CASTRO 1E. ELECTION OF DIRECTOR: JAMES A. Management For For JOHNSON 1F. ELECTION OF DIRECTOR: MARY E. MINNICK Management For For 1G. ELECTION OF DIRECTOR: ANNE M. Management For For MULCAHY 1H. ELECTION OF DIRECTOR: DERICA W. RICE Management For For 1I. ELECTION OF DIRECTOR: KENNETH L. Management For For SALAZAR 1J. ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 2. COMPANY PROPOSAL TO RATIFY THE Management For For APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3. COMPANY PROPOSAL TO APPROVE, ON AN Management Against Against ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). 4. SHAREHOLDER PROPOSAL TO ELIMINATE Shareholder Against For PERQUISITES. 5. SHAREHOLDER PROPOSAL TO ADOPT A Shareholder For Against POLICY FOR AN INDEPENDENT CHAIRMAN. 6. SHAREHOLDER PROPOSAL TO ADOPT A Shareholder Against For POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. INTERDIGITAL, INC. Security 45867G101 Meeting Type Annual Ticker Symbol IDCC Meeting Date 12-Jun-2014 ISIN US45867G1013 Agenda 933992174 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GILBERT F. Management For For AMELIO 1B. ELECTION OF DIRECTOR: JEFFREY K. BELK Management For For 1C. ELECTION OF DIRECTOR: STEVEN T. Management For For CLONTZ 1D. ELECTION OF DIRECTOR: EDWARD B. Management For For KAMINS 1E. ELECTION OF DIRECTOR: JOHN A. Management For For KRITZMACHER 1F. ELECTION OF DIRECTOR: WILLIAM J. Management For For MERRITT 1G. ELECTION OF DIRECTOR: JEAN F. RANKIN Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. ROATH Management For For 2. RE-APPROVAL OF THE MATERIAL TERMS OF Management For For THE INTERDIGITAL, INC. 2009 STOCK INCENTIVE PLAN. 3. ADVISORY RESOLUTION TO APPROVE Management For For EXECUTIVE COMPENSATION. 4. RATIFICATION OF Management For For PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF INTERDIGITAL, INC. FOR THE YEAR ENDING DECEMBER 31, 2014. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Centaur Mutual Funds Trust By (Signature and Title): /s/ M. Ezekial Ashton M. Ezekial Ashton President and Principal Executive Officer Date: August 8, 2014
